Title: To James Madison from Thomas Jefferson, 11 May 1789
From: Jefferson, Thomas
To: Madison, James


Dear SirParis May 11. 1789.
My last to you was of the 15th. of March. I am now in hourly expectation of recieving my leave of absence. The delay of it a little longer will endanger the throwing my return into the winter, the very idea of which is horror itself to me. I am in hopes this is the last letter I shall have the pleasure of writing you before my departure.
The madness of the king of England has gone off, but left him in a state of imbecillity and melancholy. They talk of carrying him to Hanover. If they do, it will be a proof he does not mend, and that they take that measure to authorize them to establish a regency. But if he grows better they will perhaps keep him at home to avoid the question Who shall be regent? As that country cannot be relied on in the present state of it’s executive, the King of Prussia is become more moderate: he throws cold water on the fermentation he had excited in Poland. The K. of Sweden will act as nobody not even himself can foresee: because he acts from the caprice of the moment, and because the discontents of his army & nobles may throw him under internal difficulties while struggling with external ones. Denmark will probably only furnish it’s stipulated aid to Russia. France is fully occupied with internal arrangement, so that on the whole the prospect of this summer is that the war will continue between the powers actually engaged in the close of the last campaign, and extend to no others. Certainly it will not extend this year to the Southern states of Europe. The revolution of France has gone on with the most unexampled success hitherto. There have been some mobs occasioned by the want of bread in different parts of the kingdom, in which there may have been some lives lost, perhaps a dozen or twenty. These had no professed connection generally with the constitutional revolution. A more serious riot happened lately in Paris in which about 100 of the mob were killed. This execution has been universally approved, as they seemed to have no view but mischief & plunder. But the meeting of the states general presents serious difficulties which it had been hoped the progress of reason would have enabled them to get over. The nobility of & about Paris have come over as was expected to the side of the people in the great question of voting by persons or orders. This had induced a presumption that those of the country were making the same progress, and these form the great mass of the deputies of that order. But they are found to be where they were centuries ago as to their disposition to keep distinct from the people, & even to tyrannise over them. They agree indeed to abandon their pecuniary privileges. The clergy seem at present much divided. Five sixths of that representation consists of the lower clergy, who being the sons of the peasantry are very well with the tiers etat. But the bishops are intrigueing & drawing them over daily. The tiers etat is so firm to vote by persons or to go home, that it is impossible to conjecture what will be the result. This is the state of parties, as well as we can conjecture from the conversation of the members, for as yet no vote has been given which will enable us to calculate on certain ground. Having formerly written to you on the subject of our finances I inclose you now an Abstract of a paper on that subject which Gouverneur Morris communicated to me. You will be a better judge of it’s merit than I am. It seems to me worthy good attention. I have a box of books packed for you which I shall carry to Havre & send by any ship bound to N. York or Philadelphia. I have been so inexact as to take no list of them before nailing up the box. Be so good as to do this, and I will take with me my bookseller’s account, which will enable us to make a statement of them. They are chiefly Encyclopedies from the 23d. to the 30th. livraison. Paul Jones has desired me to send to yourself and Colo. Carrington each his bust. They are packed together in the same box. There are 3. other boxes with 2 in each for other gentlemen. I shall send them all together & take the liberty of addressing them to you. I rejoice extremely to hear you are elected in spite of all cabals. I fear your post will not permit me to see you but in New York, & consequently for a short time only. I shall much regret this. I am with sentiments of sincere attachment & respect dear Sir Your friend & servt
Th: Jefferson
 
[Enclosure]
Plan of American Finance.
Preliminary. Consider all requisitions heretofore made by Congress on the states, as if they had never been made.
This gets rid of the adjustment of Quotas for the past.
The Contributions in money, provisions &c made by each state to the Union, become a debt from the Union to the respective state. Deduct from this all monies advanced to that State by the Union; the balance will constitute the debt of the Union to the state.
Let that debt bear an interest of 6. per cent.
With that interest each state may pay annually the interest of the debts they owe, and the annual expences of their government.
They will then have no occasion for taxes, & consequently may abandon all the subjects of taxation to the Union.
I. Let the Union lay an Impost of 5. pr. cent on Importations. Suppose it worth from 1½ to 2. millions of Dollars.
Open a loan in Europe sufficient to pay the foreign debts, & to support the government a year or two. Suppose this to be of 12. millions of dollars at 5. per cent interest. = 600,000 Doll. a year.
Appropriate this Impost
1. to pay the interest of the new loan, suppose about 600,000 Doll. a year.
2. the Surplus to form an Aggregate fund.
II. Lay a Direct tax of 1/20 of all produce, paiable in kind, but commutable for half it’s worth in money.
Should this produce more than the state’s quota, let the surplus belong to the state.
The state legislature may then be entrusted with fixing the objects on which it is to fall, their value, the places of delivery, sale of the produce, conduct of the receivers &c.
Appropriate it
1. to the military and naval establishments
2. to pay the interest of the debts of the Union to the respective states.
3. the Surplus to form an Aggregate fund.
III. Postages and a tax on Civil process may form a third fund.
Appropriate it.
1. to the Civil list
2. the Surplus to the Aggregate fund.
The Aggregate fund thus formed of the residuary parts of all taxes
Appropriate it
1. to pay the interest of the Domestic debt
2. to contingencies.
3. to be applied as a sinking fund to pay off the capital of the general debts of the Union.
Fix such an order of paiment as will ensure the sinking the whole capital in time.
But leave a portion of the sinking fund free, to be employed by the Executive at their discretion in buying up the general debts at their market price.
 